United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1870
Issued: January 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 14, 2015 appellant filed a timely appeal from an August 11, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury causally
related to a June 29, 2015 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 11, 2015 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a formal request
for reconsideration to OWCP pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

FACTUAL HISTORY
On July 6, 2015 appellant, then a 59-year-old housekeeping aid, filed a traumatic injury
claim (Form CA-1) alleging that she sustained an injury to both knees, lower back, and left arm
on June 29, 2015 while in the performance of duty. She stated that she was injured by elevator
doors repeatedly shutting on her while she was attempting to clean the elevator.
Appellant submitted a June 29, 2015 partially legible emergency room report which
reflects a diagnosis of back pain. A June 30, 2015 occupational health report from a nurse
practitioner restricted appellant from lifting more than 15 pounds. On July 6, 2015 a nurse
practitioner of the employing establishment medical center advised that appellant’s condition
was severe enough to warrant her to remain off duty from July 6 to 21, 2015 and advised that she
would be able to return to full-time, light-duty work on July 21, 2015.
In a July 9, 2015 letter, OWCP notified appellant of the deficiencies of her claim and
afforded her 30 days to submit additional evidence and respond to its inquiries. Appellant did
not respond within the time allotted.
By decision dated August 11, 2015, OWCP denied appellant’s claim as the medical
evidence submitted failed to establish a diagnosis causally related to the employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment

3

Supra note 1.

4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).

2

incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
OWCP has accepted that the employment incident of June 29, 2015 occurred at the time,
place, and in the manner alleged. The issue is whether appellant sustained an injury as a result.
The Board finds that appellant did not meet her burden of proof to establish an injury related to
the June 29, 2015 employment incident. Appellant has submitted no medical evidence
supporting that the June 29, 2015 work incident caused or contributed to a diagnosed medical
condition.
Appellant submitted a June 29, 2015 emergency room report diagnosing back pain.
However, the emergency room records are only partially legible and are from a healthcare
provider whose identity cannot be discerned from the record. Because it cannot be determined
whether these records are from a physician as defined in 5 U.S.C. § 8101(2), they do not
constitute competent medical evidence.8
Appellant also submitted a June 30, 2015 occupational health report from a nurse
practitioner restricting her from lifting more than 15 pounds and a July 6, 2015 letter from the
employing establishment. This also does not constitute competent medical evidence as a nurse
practitioner is not a physician as defined under FECA.9 As noted, causal relationship is a
medical issue that must be addressed by medical evidence.10
Consequently, the Board finds that appellant has not met her burden of proof as she has
not submitted competent medical evidence addressing how the June 29, 2015 work incident
caused or contributed to a diagnosed medical condition.

6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

8

R.M., 59 ECAB 690, 693 (2008). See C.B., Docket No. 09-2027 (issued May 12, 2010) (a medical report may
not be considered as probative medical evidence if there is no indication that the person completing the report
qualifies as a physician as defined in 5 U.S.C. § 8101(2) and reports lacking proper identification do not constitute
probative medical evidence).
9

5 U.S.C. § 8101(2). See Sean O’Connell, 56 ECAB 195 (2004) (reports by nurse practitioners and physician
assistants are not considered medical evidence as these persons are not considered physicians under FECA).
10

See supra note 7.

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to a June 29, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 11, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

